DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) Claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, it is noted that the applicant argues that a new IDS has been filed, however, a new IDS does not appear to have been submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 11 recites the broad recitation horizontal ellipse, and claim 1, from which Claim 11 depends, recites a shape other than round which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120029476 A1 to Kanazawa in view of US 9352131 B2 to Brown.
Regarding Claims 1 and 11, Kanazawa discloses a guidewire, comprising inter alia: 
an elongated core member (2 and 4) having a proximal core section (section of element 2 not covered with coils, Fig. 2), a distal core section (section of element 2 
a radiopaque inner coil having a distal end and a proximal end and being disposed over the distal segment of the elongated core member (the inner coil body 13B may be a radiopaque coil body made of a radiopaque strange, paragraph 0043); 
a non-radiopaque outer coil having a distal end and a proximal end and being disposed over the inner coil and the distal segment of the elongated core member (one of the outer coil body 13A and the inner coil body 13B may be radiopaque, paragraph; therefore, as the examiner is interpreting 13B as radiopaque, 13A need not be radiopaque); 
the distal end of the radiopaque inner coil and the distal end of the non-radiopaque outer coil being permanently attached to the distal end of the elongated core member by a solder ball (a distal end portion of the outer coil body 13A, and a distal end portion of the inner coil body 13B are fixed to one another and form the most distal end portion 4, paragraph 0040); 
the proximal end of the radiopaque inner coil being permanently attached to the elongated core member, but not connected to the non-radiopaque outer coil (a proximal end portion of the inner coil body 13B is fixed to the core shaft 2 with a brazed joint 19, paragraph 0040); 
a proximal end portion of the outer coil body 13A is fixed to the core shaft 2 with the brazed joint 9, paragraph 0040); 
wherein the radiopaque inner coil contacts the elongated core member at least at the inner coil distal end (at element 4) and inner coil proximal end (via brazed joint 1, and the radiopaque inner coil does not contact the non-radiopaque outer coil (a proximal end portion of the inner coil body 13B is fixed to the core shaft 2 with a brazed joint 19, paragraph 0040).  
Kanazawa discloses the claimed invention as set forth and cited above except for expressly disclosing where either or both of the radiopaque inner coil and the non-radiopaque outer coil has a cross-sectional shape other than round, wherein the cross-sectional shape of either or both of the radiopaque inner coil and the non-radiopaque outer coil comprises any of I beam, vertical, rectangular, vertical ellipse, square, vertical hexagonal, horizontal hexagonal flat and horizontal ellipse.
However, Brown teaches a medical guidewire that includes twisted coil construction (Abstract). Brown teaches that the coil(s) may be a plurality of shapes including rectangular (col. 2 ll. 55 to col. 3 ll. 3). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the coils of Kanazawa to be the rectangular shape of Brown as Brown teaches at col. 2 ll. 66 to col. 3 ll. 3 that dimensions, values and features of guidewire and coils thereof are well beyond routine experimentation.
Regarding claim 2, Kanazawa as modified discloses wherein a first solder joint permanently attaches the proximal end of the radiopaque inner coil to the elongated a proximal end portion of the inner coil body 13B is fixed to the core shaft 2 with a brazed joint 19, paragraph 0040).  
Regarding claim 3, Kanazawa as modified discloses wherein a second solder joint permanently attaches the proximal end of the non-radiopaque outer coil to the elongated core member (a proximal end portion of the outer coil body 13A is fixed to the core shaft 2 with the brazed joint 9, paragraph 0040).  
Regarding claim 4, Kanazawa as modified discloses where the first solder joint is proximal of a solder ball (4) and distal of the second solder joint (Fig. 2).
Regarding claim 5, Kanazawa as modified discloses wherein the radiopaque inner coil is formed from a single strand of wire (Instead of a single wire coil, a multistrand coil made of a plurality of strands may be used as the coil body. By forming the coil body from a plurality of strands, the mechanical strength of the coil body is increased and accidental removal of the most distal end portion is further reliably prevented, paragraph 0071).
Regarding claim 6, Kanazawa as modified discloses wherein the inner coil is formed from a multifilar coil of wire (Instead of a single wire coil, a multistrand coil made of a plurality of strands may be used as the coil body. By forming the coil body from a plurality of strands, the mechanical strength of the coil body is increased and accidental removal of the most distal end portion is further reliably prevented, paragraph 0071).
Regarding claim 7, Kanazawa as modified discloses wherein the outer coil is formed from a single strand of wire (Instead of a single wire coil, a multistrand coil made of a plurality of strands may be used as the coil body. By forming the coil body from a plurality of strands, the mechanical strength of the coil body is increased and accidental removal of the most distal end portion is further reliably prevented, paragraph 0071).
Regarding claim 8, Kanazawa as modified discloses wherein the outer coil is formed from a multifilar coil of wire (Instead of a single wire coil, a multistrand coil made of a plurality of strands may be used as the coil body. By forming the coil body from a plurality of strands, the mechanical strength of the coil body is increased and accidental removal of the most distal end portion is further reliably prevented, paragraph 0071).
Regarding claim 9, Kanazawa as modified discloses wherein the radiopaque inner coil is formed from a radiopaque material taken from the group of radiopaque materials including platinum, palladium, iridium, tungsten, tantalum, rhenium and gold (paragraph 0037).  
Regarding claim 10, Kanazawa as modified discloses wherein the outer coil is formed from a non-radiopaque material taken from the group of non-radiopaque materials including stainless steel, cobalt chromium, and nickel-titanium (paragraph 0037).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791